NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            JEREMY E., Appellant,

                                        v.

            DEPARTMENT OF CHILD SAFETY, J.E., Appellees.

                             No. 1 CA-JV 18-0132
                               FILED 8-28-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300JD201700072
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee
                          JEREMY E. v. DCS, J.E.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Randall M. Howe, and Judge James B. Morse Jr. joined.


T H O M P S O N, Judge:

¶1            Jeremy E. (father) appeals the juvenile courts order
terminating his parental rights to J.E. (the child). Father argues that the
juvenile court erred in finding that (1) he had neglected his child pursuant
to Arizona Revised Statutes (A.R.S.) section 8-533(B)(2) (2018); and (2) his
length of incarceration would deprive the child of a normal home for a
period of years pursuant to A.R.S. § 8-533(B)(4) (2018). For the following
reasons we affirm the juvenile court’s order.

               FACTUAL AND PROCEDURAL HISTORY

¶2            The child came into care when the police were called after the
child’s mother Kelli C., (mother) was seen driving erratically. The police
arrived at the home where the car was registered and witnessed mother
drive up and almost hit the child with the car. Upon searching the car
police found methamphetamine, prescription pills, a spoon with pill
residue, new and used syringes and a glass pipe with methamphetamine
residue on it.     Mother was arrested and charged with possession of
dangerous drugs, passion of drug paraphernalia, DUI, and child
endangerment. She ultimately was sentenced to 3.5 years in prison. The
child was placed with his maternal grandmother, with whom he, his
brother, T.M. 1, and mother had already lived, and DCS filed a dependency
action.

¶3             At the time the child was taken into custody, father was
serving a five-year sentence for narcotic drug violations and promoting
prison contraband for which he was sentenced on August 7, 2014.
Although the record is not clear about father’s release date from prison, his
earliest release date is in August 2018, and his maximum release date is in
July 2019.



1 T.M. is not subject to this appeal as father is not his biological or legal
father.


                                     2
                           JEREMY E. v. DCS, J.E.
                            Decision of the Court

¶4            The Department of Child Safety (DCS) moved for termination
of parental rights on December 20, 2017. The juvenile court held an
evidentiary hearing on March 5, 2018, at which time father moved for a
paper trial and the court granted the motion in lieu of live testimony. On
April 2, 2018, the court granted DCS’s motion for termination finding that
father had neglected the child, and that his length of incarceration would
deprive the child of a normal home for a period of years. Father timely
appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235(A) (2018), 12-
120.21(A)(1) (2018), and 12-2101(B) (2018).

                                DISCUSSION

¶5            A parent’s right to custody and control of his own child, while
fundamental, is not absolute. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 248-49 ¶¶ 11-12 (2000). Severance of a parental relationship may be
warranted where the state proves one of A.R.S. § 8-533’s statutory grounds
for termination by “clear and convincing evidence.” Id.; A.R.S. § 8-863(B)
(2018). “Clear and convincing” means the grounds for termination are
“highly probable or reasonably certain.” Kent K. v. Bobby M., 210 Ariz. 279,
284-85, ¶ 25 (2005). Additionally, the court must also determine what is in
the best interest of the child by a preponderance of the evidence. Id. at 283,
¶¶ 16, 22.

¶6            “[W]e will accept the juvenile court’s findings of fact unless
no reasonable evidence supports those findings, and we will affirm a
severance order unless it is clearly erroneous.” Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280 ¶ 4 (App. 2002). We do not reweigh the evidence,
but “look only to determine if there is evidence to sustain the court’s
ruling.” Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App.
2004).

¶7            To terminate parental rights under A.R.S. § 8-533(B)(4), a
court must find that “the sentence of [the] parent is of such length that the
child will be deprived of a normal home for a period of years.” The time
frame encompassed is the entire period of the parent’s incarceration and
absence from the home, rather than the sentence which remained at the time
of the severance proceedings. Jesus M., 203 Ariz. at 206, ¶ 8.

¶8            In determining if the sentence of an incarcerated parent is of
such length that the child will be deprived of a normal home for a period of
years, the court should consider, but is not limited to, the following factors:

       (1) [T]he length and strength of any parent-child relationship
       existing when incarceration begins, (2) the degree to which


                                       3
                            JEREMY E. v. DCS, J.E.
                             Decision of the Court

       parent-child relationship can be continued and nurtured
       during the incarceration, (3) the age of the child and the
       relationship between the child’s age and likelihood that
       incarceration will deprive the child of a normal home, (4) the
       length of the sentence, (5) the availability of another parent to
       provide a normal home life, and (6) the effect of the
       deprivation of a parental presence on child at issue.

Michael J., 196 Ariz. at 251-52, ¶ 29.

¶9            Father argues that the child will not be deprived of a normal
home because he will be released in August of 2018. However, the record
does not reflect that the August release date is accurate or guaranteed.
Additionally, the incarceration time the court is required to look at is the
entire sentence, not just the remaining sentence. Father has been
incarcerated since August 2014, and at the earliest will be released August
2018. The child will be seven years old at that time. Thus, father will have
been incarcerated for more than half of the child’s life which has deprived
the child of a normal home. Additionally, the record reflects that the
parental relation between father and child was minimal and father only
began reaching out to the child after the dependency was initiated. Thus,
the juvenile court did not err in terminating father’s parental rights.

¶10            Because we affirm on the incarceration grounds, we need not
consider whether the juvenile court’s findings justified severance based
upon neglect pursuant to A.R.S. § 8-5363(B)(2). See Michael J., 196 Ariz. at
251, ¶ 27. Additionally, father did not argue that severance was not in the
best interest of the child, and we therefore do not address the best interest
finding. Id. at 249, ¶ 13.




                                         4
                       JEREMY E. v. DCS, J.E.
                        Decision of the Court

                           CONCLUSION

¶11         For the foregoing reasons we affirm the juvenile court’s
decision.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                    5